    
 

§§YM”MWH§§§|`“§H'

  

 

,@§""'
UNITED sTATEs DISTRICT coURT § {j MAR§SZUB
wEsTERN DISTRICT oF NEw YORK \WY?.
e@_
NYJEE L. BOYD,
Plaintiff,
DEcIs:oN AND oRDER
v. l@~cv-6649

CORPORAL GENTILE, et al.,
Defendants.

 

Pro se plaintiff Nyjee Boyd filed this action under 42 U.S.C.
§ 1983, alleging that the defendants, employees of the Monroe
County Jail, violated his civil rights under the Eighth Amendment.
§ee Compl. (Docket # l). Currently pending before the Court is
plaintiff’s motion iu) appoint counsel. Docket ii 44. In his
motion, plaintiff argues that he needs court~appointed counsel
because he lacks legal training, has limited access to the law
library, and “the issues in this case are complex.” §ee id; For
the reasons that follow, plaintiff's motimn is denied without
prejudice to renew.

“Volunteer lawyer time is a precious commodity” that “should

not be allocated arbitrarily.” Cooper v. A. Sargenti Co., 87?

 

F.Zd 170, 1?2 (2d Cir. 1989). There are far more pro se cases in
this district than there are attorneys to represent the litigants;
lndigent civil litigants, unlike criminal defendants, do not have

a constitutional right to counsel. See Burgos v. Hopkins, 14 F.Bd

 

787, 789 (2d Cir. 1994). Neverthelessr a court has the discretion

to appoint counsel to represent indigent litigants pursuant to 28

1

 
   
 

U.S.C. § 1915(e) when the facts of the case warrant it. Sears,
Roebuck & Co. v. Charles W Sears Real Estate, lnc., 865 F.2d 22,

23 (2d Cir. 1988); see also In re Martin-Trigona, 737 F.2d 1254,

 

1260 (2d Cir. 1984). The Second Circuit set forth the factors to
be considered in deciding whether or not to assign counsel in Hodge

v. Police Officers:

 

[T]he district judge should first determine whether the
indigent’s position seems likely to be of substance. If
the claim meets this threshold reguirement, the court
should then consider the indigent's ability to
investigate the crucial facts, whether conflicting
evidence implicating the need for cross-examination will
be the major proof presented to the fact finder, the
indigent’s ability to present the case, the complexity
of the legal issues, and any special reason in the case
why appointment of counsel would be more likely to lead
to a just determination.

802 F.2d 58, 61-62 (2d Cir. 1986).
In applying the Hodge factors, l believe piaintiff's
allegations satisfy the initial threshold showing of merit. See,

e.g., Mackey v. DiCaprio, 312 F. Supp. 2d 580, 582 (S.D.N:Y. 2004)

 

(finding that plaintiff's Eighth Amendment claims that defendants
subjected him to cruel and unusual punishment satisfied threshold

showing of merit); see also Allen v. Sakellardis, No. 02 CV 4373,

 

2003 WL 22232902, at *1-2 (S.D.N.Y. Sept. 29, 2003) (finding that
plaintiff’s allegation that correctional officers assaulted him
while he was restrained “appears to have some chance of success”).
However, after reviewing the complaint and considering the nature

of the factual and legal issues involved, as well as plaintiff’s

ability to present his claims, l conclude that appointment of
counsel is not warranted at this particular time.

Plaintiff claims that on February 6, 2015, after being told
he was not allowed to participate in recreation due to a medical
injury, he was subjected to excessive force by prison guards. §§e
Compl. (Docket # 1). Following this incident, during which he was
allegedly injured, plaintiff claims that the nurse at the facility
denied him medical care and attention. §e§ id; Plaintiff's pro
se complaint is clearly written and adequately describes the events
that allegedly led to his injuries, even despite plaintiff's lack
of legal trainingi In addition, plaintiff has filed several
motions, all of which are well-written, easy to comprehend and
contain appropriate legal citations to support his position and
arguments. At this juncture at least, plaintiff appears
sufficiently knowledgeable and equipped to understand and proceed

with this litigation. See Castro v. Manhattan E. Suite Hotel, 279

 

F. Supp. 2d. 356, 358 (S.D.N.Y. 2003) (denying' appointment of
counsel where “the case does not present novel or overly complex
legal issues, and there is no indication that fplaintiff] lacks
the ability to present his case”). -

Given the limited resources available with respect to pro
bono counsel, the Court finds no “special reason” why appointment

of counsel now would be more likely to lead to a just

determination. See Boomer v. Deperio, No. 03 CV 6348L, 2005 WL

 

15451, at *1-2 (W.D.N.Y. Jan. 3, 2005} (denying motion to appoint
counsel despite plaintiff’s claims that the matter was complex and

he had a limited knowledge of law); Harris v. McGinnis, No. 02 CV

 

6481, 2003 WL 21108370, at *2 (S.D.N.Y. May 14, 2003) (denying
motion for appointment of counsel where plaintiff “offered no
special reason why appointment of counsel would increase the
likelihood of a just determination”). Discovery is underway and
plaintiff seems to be capable of proceeding on his own. At this
juncture, l do not see the need for appointment of counsel. Should
he need to, plaintiff may consult with the Western District’s pro
se office attorneys for questions on process and. procedure.
Plaintiff's nmtion 113 appoint counsel (Docket. # 44) is denied
without prejudice to renew later in this litigation.

IT IS SO ORDERED.

 

jONATHAN W. FELDMAN
ited States Magistrate Judge

Dated: March Il-, 2019
Rochester, New York

